—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered September 15, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*689The defendant failed to preserve for appellate review his claim that his constitutional and statutory right to a public trial was violated when the trial court closed the courtroom during the testimony of two undercover police officers (see, CPL 470.05 [2]; People v Ortiz, 244 AD2d 435; People v Brathwaite, 238 AD2d 125). In any event, based on the evidence adduced at the Hinton hearing, closure of the courtroom was proper (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911). Both officers testified that they continued to work in the same geographical area involved in this case, were engaged in ongoing investigations in the area, had lost subjects in the area, and had previously received threats from drug sellers stemming from their undercover work. One officer stated that he had entered the courthouse through a private entrance. Thus, the proof established that the safety and effectiveness of the officers constituted an overriding interest which would likely be prejudiced in the absence of closure (see, People v Ayala, 90 NY2d 490, cert denied 522 US 1002; People v Pearson, 82 NY2d 436; People v Rosario, 244 AD2d 579; People v Green, 244 AD2d 571; People v Harrison, 243 AD2d 315; People v Pryor, 243 AD2d 656; People v Evans, 243 AD2d 287; People v Stevens, 242 AD2d 468).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.